DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered.

Response to Arguments
Applicant’s arguments, see “remarks”, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1, 3-6, 8 and 12  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP2014134420.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US pgPub 2008/0272286) (submitted with IDS) in view of Kawada (JP2014134420) or Vestal (USRE39353) in view of Vestal et al. (USPN 9,214,323) in view of Whitehouse (US pgPub 2012/0312980) and further in view of Takahashi et al. (2012/0132799) (first interpretation interprets Whitehouse to disclose the functional limitations of the last clause).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US pgPub 2008/0272286) (submitted with IDS) in view of Kawada in view of Vestal et al. (USPN 9,214,323) in view of Whitehouse (US pgPub 2012/0312980) and further in view of Takahashi et al. (2012/0132799) (second interpretation interprets the combined device to inherently disclose the functional limitations of the last clause).
Regarding claim 1, Vestal teaches a mass spectrometer (title) comprising: 
an ionization chamber (fig. 2, vacuum housing 1, including sample plate 6 for ionization via MALDI process [0064], thus an ionization chamber) with a floor and a plurality of side walls (see figure 1 shows four sidewalls to housing 1 and figure 2 shows a floor) in which ionization is performed on a sample by laser ionization ([0064]); 
 an opening part provided on any one of the plurality of side walls of the ionization chamber, the opening part including a door (flap 2 on side wall of chamber 1 seen in figure 2 is equivalent to a door and opens as discussed in paragraph [0060] and as seen in figure 2) the one of the plurality of sidewalls on which the opening part is provided having a height in a vertical direction (sidewall has a height in vertical direction); 
a ventilation port provided on another one of the plurality of side walls of the ionization chamber (fig. 2 port for connecting vacuum generator 8 to evacuate the housing); 
 and 
a vacuum pump (fig. 2, 8) configured to evacuate the ionization chamber ([0062]), 
wherein: the opening part is a plate gateway for taking a sample plate, to which the sample is applied, in and out of the ionization chamber ([0060]), the plate gateway having a height in the vertical direction (opening forming the plate gateway has a height).
Vestal differs from the claimed invention by disclosing the flap to be automatic by being spring-loaded.  Vestal, therefore fails to disclose a handle on the exterior surface of the door, wherein the handle is configured to allow a user to manually open and close the door.
However, Kawada teaches a handle on the exterior surface of the door, wherein the handle is configured to allow a user to manually open and close the door (page 3, lines 9-13).
Kawada modifies Vestal by suggestion of a manually operated door with a handle instead of an automatic door.
Since both inventions are directed towards opening/closing doors automatically (Kawada also teaches automatic door on page 3), it would have been obvious to one of ordinary skill in the art to substitute the automatic door with a manually operated one as suggested in Kawada because the substitution would have led to predictable results (i.e. opening and closing the door manually instead of automatically). MPEP § 2143 I B.
Alternatively, Vestal RE teaches a handle on the exterior surface of the door, wherein the handle is configured to allow a user to manually open and close the door (col. 7, lines 42-54 teaches a manually operated door, a manually operated door inherently requires some handle in order to open and close the door).
Vestal RE modifies Vestal by suggesting manual operation of the door.
Since both inventions are directed towards sample storage chambers with doors, it would have been obvious to one of ordinary skill in the art to have a manual operation as in Vestal RE in the door of Vestal because it would allow access to the chamber when desired by the user.  For instance, for cleaning and maintenance of the chamber.
Vestal differs from the claimed invention by not disclosing a gas supplier configured to supply gas to an inside of the ionization chamber through the ventilation port.
However Vestal et al. teach a gas supplier configured to supply gas to an inside of the ionization chamber through the ventilation port (col. 3, lines 26-29 teaches first chamber 102 is evacuated by a vacuum pump 104 and col. 3, lines 42-47 teach closing valve 108 (e.g. switch) to vent first chamber 102 to atmospheric pressure).
Vestal et al. modifies Vestal by suggesting a gas supplier (i.e. vent) configured to supply gas to the ionization chamber through the ventilation port (i.e. the same port where the chamber is evacuated by a vacuum pump 104.
Since both inventions are directed towards vents for a MALDI vacuum source, it would have been obvious to connect the gas supply (i.e. vent) of Vestal to the vacuum port as done in Vestal et al. because it would resolve where to place the gas supplier to vent the MALDI chamber for cleaning. Moreover, as seen in figure 1 incorporating the vent valve and the pump into one ventilation port minimizes the number of openings to the ionization chamber, thus providing less potential areas for leaks and therefore allowing the pump 110 to reach vacuum conditions more quickly with less energy consumed.
The combined device differs from the claimed invention by not disclosing the gas supplier configured to supply high pressure gas to an inside of the ionization chamber, so that particles existing near the floor of the ionization chamber are swept out of the ionization chamber through the opening part by the high-pressure gas.
However, Whitehouse teaches the gas supplier configured to supply high-pressure gas an inside of the ionization chamber ([0083] teaches purge gas sweeps evaporated sample molecules out through vent 344.  Thus, high-pressure gas because in order for the molecules to be swept out, the pressure must be higher than atmospheric pressure outside of the chamber.  Moreover, [0087], with regards to figure 15 suggests preventing ambient contamination from entering the source volume during loading or unloading of the samples by application of the purge gas.  Paragraph [0087] teaches that purge gas may expose the user to residual evaporated sample species still present in the enclosure, if the enclosure is not clean.  Thus the pressure of the purge gas with the top lid 370 open must inherently be higher than atmospheric pressure and thus high pressure as defined by the instant specification.  That is, in order for particles to be exposed to the user via the purge gas, the pressure pushing the purge gas out of the lid must be higher than atmospheric pressure), so that particles existing near the floor of the ionization chamber are swept out of the ionization chamber through the opening part by the high-pressure gas (0083 teaches purge gas sweeps evaporated molecules out through vent 344 or opening in lid 370 (fig. 15), since purge gas 352 (fig. 11) is input near the floor of the chamber, any evaporated molecules (i.e. particles) existing near the floor would be swept out).
Whitehouse modifies the combined device by suggesting applying a purge gas when loading or unloading a sample in order to prevent ambient contamination to the sample chamber.  Whitehouse teaches that the vent is located opposite the opening part to achieve this function.
Since both inventions are directed towards loading/unloading samples from an ionization chamber of a mass spectrometer, it would have been obvious to one of ordinary skill in the art to position the gas supplier of Vestal and supply high pressure gas as done in Whitehouse because the purge gas can minimize or prevent ambient contamination from entering the source volume during loading or unloading of samples ([0087]).
The combined device further fails to disclose wherein the height of the plate gateway is substantially the same as the height of the one of the plurality of side walls.
However, Takahashi teaches the height of the plate gateway is substantially the same as the height of the one of the plurality of side walls (plate gateway through partition 43 is substantially the same size as the sidewall when opened).
Takahashi modifies the combined device by suggesting the plate gateway to have a height substantially the size of the sidewall.
Since both inventions are directed towards MALDI ionization sources, it would have been obvious to modify the combined device to have the opening sized as in Takahashi because it would facilitate transfer of the sample and stage between an observation area, matrix application area and preparatory chamber without removing the sample from the stage.  This would allow the avoidance of positional errors since the sample does not have to be removed from the stage.
Second interpretation:
Regarding claim 1, Vestal teaches a mass spectrometer (title) comprising: 
an ionization chamber (fig. 2, vacuum housing 1, including sample plate 6 for ionization via MALDI process [0064], thus an ionization chamber) with a floor and a plurality of side walls (see figure 1 shows four sidewalls to housing 1 and figure 2 shows a floor) in which ionization is performed on a sample by laser ionization ([0064]); 
 an opening part provided on any one of the plurality of side walls of the ionization chamber, the opening part including a door (flap 2 on side wall of chamber 1 seen in figure 2 is equivalent to a door and opens as discussed in paragraph [0060] and as seen in figure 2) the one of the plurality of sidewalls on which the opening part is provided having a height in a vertical direction (sidewall has a height in vertical direction); 
a ventilation port provided on another one of the plurality of side walls of the ionization chamber (fig. 2 port for connecting vacuum generator 8 to evacuate the housing); 
 and 
a vacuum pump (fig. 2, 8) configured to evacuate the ionization chamber ([0062]), 
wherein: the opening part is a plate gateway for taking a sample plate, to which the sample is applied, in and out of the ionization chamber ([0060]), the plate gateway having a height in the vertical direction (opening forming the plate gateway has a height).
However, Kawada teaches a handle on the exterior surface of the door, wherein the handle is configured to allow a user to manually open and close the door (page 3, lines 9-13).
Kawada modifies Vestal by suggestion of a manually operated door with a handle instead of an automatic door.
Since both inventions are directed towards opening/closing doors automatically (Kawada also teaches automatic door on page 3), it would have been obvious to one of ordinary skill in the art to substitute the automatic door with a manually operated one as suggested in Kawada because the substitution would have led to predictable results (i.e. opening and closing the door manually instead of automatically). MPEP § 2143 I B.

Vestal differs from the claimed invention by not disclosing a gas supplier configured to supply gas to an inside of the ionization chamber through the ventilation port.
However Vestal et al. teach a gas supplier configured to supply gas to an inside of the ionization chamber through the ventilation port (col. 3, lines 26-29 teaches first chamber 102 is evacuated by a vacuum pump 104 and col. 3, lines 42-47 teach closing valve 108 (e.g. switch) to vent first chamber 102 to atmospheric pressure).
Vestal et al. modifies Vestal by suggesting a gas supplier (i.e. vent) configured to supply gas to the ionization chamber through the ventilation port (i.e. the same port where the chamber is evacuated by a vacuum pump 104.
Since both inventions are directed towards vents for a MALDI vacuum source, it would have been obvious to connect the gas supply (i.e. vent) of Vestal to the vacuum port as done in Vestal et al. because it would resolve where to place the gas supplier to vent the MALDI chamber for cleaning. Moreover, as seen in figure 1 incorporating the vent valve and the pump into one ventilation port minimizes the number of openings to the ionization chamber, thus providing fewer potential areas for leaks and therefore allowing the pump 110 to reach vacuum conditions more quickly with less energy consumed.
The combined device differs from the claimed invention by not disclosing the gas supplier configured to supply high pressure gas to an inside of the ionization chamber.
However, Whitehouse teaches the gas supplier configured to supply high-pressure gas an inside of the ionization chamber ([0083] teaches purge gas sweeps evaporated sample molecules out through vent 344.  Thus, high-pressure gas because in order for the molecules to be swept out, the pressure must be higher than atmospheric pressure outside of the chamber.  Moreover, [0087], with regards to figure 15 suggests preventing ambient contamination from entering the source volume during loading or unloading of the samples by application of the purge gas.  Paragraph [0087] teaches that purge gas may expose the user to residual evaporated sample species still present in the enclosure, if the enclosure is not clean.  Thus the pressure of the purge gas with the top lid 370 open must inherently be higher than atmospheric pressure and thus high pressure as defined by the instant specification.  That is, in order for particles to be exposed to the user via the purge gas, the pressure pushing the purge gas out of the lid must be higher than atmospheric pressure).
Whitehouse modifies the combined device by suggesting applying a purge gas when loading or unloading a sample in order to prevent ambient contamination to the sample chamber.  Whitehouse teaches that the vent is located opposite the opening part to achieve this function.
Since both inventions are directed towards loading/unloading samples from an ionization chamber of a mass spectrometer, it would have been obvious to one of ordinary skill in the art to position the gas supplier of Vestal and supply high pressure gas as done in Whitehouse because the purge gas can minimize or prevent ambient contamination from entering the source volume during loading or unloading of samples ([0087]).
The combined device further fails to disclose wherein the height of the plate gateway is substantially the same as the height of the one of the plurality of side walls.
However, Takahashi teaches the height of the plate gateway is substantially the same as the height of the one of the plurality of side walls (plate gateway through partition 43 is substantially the same size as the sidewall when opened).
Takahashi modifies the combined device by suggesting the plate gateway to have a height substantially the size of the sidewall.
Since both inventions are directed towards MALDI ionization sources, it would have been obvious to modify the combined device to have the opening sized as in Takahashi because it would facilitate transfer of the sample and stage between an observation area, matrix application area and preparatory chamber without removing the sample from the stage.  This would allow the avoidance of positional errors since the sample does not have to be removed from the stage (see further discussion above).
The combined device inherently discloses the height of the plate gateway is substantially the same as the height of the one of the plurality of side walls (Takahashi see above), so that particles existing near the floor of the ionization chamber are swept out of the ionization chamber through the opening part by the high-pressure gas (Whitehouse teaches at paragraph [0083] the purge gas sweeps evaporated molecules out.  Since purge gas 352 (fig. 11) is input near the floor of the chamber any evaporated molecules (i.e. particles) existing near the floor of Vestal would be swept out by the modification of Whitehouse through the partition via the modification of Takahashi.  Thus combination would result in performing the claimed function). See MPEP 2114 (I).  

Allowable Subject Matter
Claims 1, 3-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The combination of references discussed above teach most of claim 1.  However, prior art fails to disclose or reasonably suggest “the ionization chamber has a rectangular parallelepiped shape in which an inner size in the vertical direction is one third or less than the smaller one of the inner size in the lateral direction and the inner size in the front-back direction” in combination with the limitations of claim 1.
Claims 3-6 and 8 are allowed by virtue of their dependencies on the independent claim 1.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881